Exhibit Alpha Natural Resources, Inc. and Subsidiaries Computation of Other Ratios As of September 30, 2009 (Amounts in thousands except ratios) Adjusted EBITDA to cash interest ratio: The Adjusted EBITDA to cash interest ratio is defined as Adjusted EBITDA divided by net cash interest expense (defined as interest expense plus/minus interest income and non-cash interest expense). (1) Adjusted EBITDA (1) $ 734,628 Pro Forma net cash interest expense (1) $ 54,816 Adjusted EBITDA to cash interest ratio 13.4 (1)Adjusted EBITDA and pro forma net cash interest expenseare defined and calculated in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Analysis of Material Debt Covenants” in our 2009 Quarterly Report on Form 10-Q. Maximum Total Debt less Unrestricted Cash to Adjusted EBITDA Ratio: The maximum total debt less unrestricted cash to adjusted EBITDA ratio is defined as total net debt (defined as the sum of note payable and long-term debt less cash and cash equivalents) divided by Adjusted EBITDA. Note payable $ 1,859 Long-term debt, excluding debt discount 878,910 Cash and cash equivalents (481,557 ) Total Net Debt $ 399,212 Adjusted EBITDA (1) $ 734,628 Total debt less unrestricted cash to adjusted EBITDAratio 0.5 (1)Adjusted EBITDA is defined and calculated in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Analysis of Material Debt Covenants” in our 2009 Quarterly Report on Form 10-Q.
